Case 1:19-p0-00107 Document 1 Filed on 02/27/19 in TXSD Page 1 of 1

 

 

 

United=StateS District Court

 

 

Southern District of Texas
UN|TED STATES OF AMER|CA
Juan Jose M\o'RENo-oavila CR|M|NAL COMPLA|NT
Mexico
A096 183 168 cAsE NuMBER 1:19-Po- 107

|, the undersigned complainant being duly sworn, state the following is true and correct to
the best of my knowledge and belief. On or about May 20, 2015 in

cameron Countyl in the Southern District of Texas, the defendant being then and
there an alien, did, willfullyl knowingly and unlawfully enter the United States at a time or
place other than designated by an |mmigration Officerl

in violation of Title _8_ United States Code, Section 1325(a)(1).

l further state that l am a Degortation Officer and this complaint is based on the
following facts:

The defendant was apprehended in 0|mito, Texas on February 26, 2019. The
defendant is a citizen of Mexico who entered the United States illegally by wading
across the Rio Grande River at or near Brownsville, Texas on or about May 20, 2015,
thus avoiding immigration inspection.

Continued on the attached sheet and made part hereof: EYes ENO

Defendant has $0.00
\S\ Alfonso Lemming

Signature of C onzplainant

 

 

 

Alfonso Lemming Deportation Oft`\cer
Sworn to before me and subscribed in my presence, Name and Title of Complainam
February 27, 2019 at Brownsville, Texas
Dare City and Slare

Ignacio Torteya IlI U.S. Magistrate Judge
Name and Title of Judicial Of]icer Signalure of Judicial Ojicer

 

